Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Lester appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief without prejudice on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lester v. Greenville County Courthouse, No. 4:09-cv-01824-HFF, 2009 WL 2855170 (D.S.C. *242Sept. 1, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.